reimburse the affected client $1,971 for expenses incurred as the result of
                Kennedy's misconduct; (3) pay a fine of $7.500, of which $5,000 shall go to
                the State Bar Client Security Fund; and (4) remain free of any findings of
                misconduct in new matters. Kennedy further agrees to a public
                reprimand upon successful completion of the above terms
                              Based on our review of the record, we conclude that Kennedy
                committed the violations to which he pleaded guilty. Accordingly, we
                approve the stated form of discipline       See SCR 113(1). Kennedy is hereby
                suspended for 90 days, with that suspension stayed, subject to the
                conditions stated above. Kennedy shall pay the costs of the disciplinary
                proceedings, excluding State Bar Counsel and staff salaries, within 30
                days of the date of this order. The State Bar shall comply with SCR 121.1.
                              It is so ORDERED,-




                                         Gibbons


                Pickering                                     Hardesty




                 arraguirre



                                                              Saitta


                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                      David Clark, Bar Counsel
                      Kirk T. Kennedy
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A